985 So.2d 653 (2008)
Merrill B. KOWALCHIK, Appellant,
v.
Shane M. KOWALCHIK, Appellee.
No. 5D08-458.
District Court of Appeal of Florida, Fifth District.
June 27, 2008.
Esther E. Galicia, of Fowler White Burnett P.A., Miami, for Appellant.
Anne Marie Gennusa, of the Law Offices of Gennusa, Tan & White, P.A., St. Augustine, for Appellee.
PER CURIAM.
In this dissolution of marriage proceeding, the wife, Merrill B. Kowalchik, appeals the trial court's order denying her motion to transfer venue from St. Johns County to Broward County. We reverse.
For twenty of the twenty-two months that the parties were married, they resided together with their son in Broward County. Virtually all of the witnesses who could testify concerning the primary issue in the case, the trial court's custody determination, reside in Broward County and would find it difficult, if not impossible, to travel to St. Johns County to testify. Although St. Johns County is a proper forum for this proceeding, it is not a convenient forum. Stoppa v. Water Oak Mgmt. Corp., 584 So.2d 161 (Fla. 1st DCA 1991); Burger King Corp. v. Koeppel, 564 So.2d 209 (Fla. 3d DCA 1990). Therefore, we conclude the trial court abused its discretion in denying the wife's motion to change venue. The order appealed is reversed, *654 and this matter is remanded with instructions to grant the wife's motion to transfer venue to Broward County.
REVERSED and REMANDED, With INSTRUCTIONS.
GRIFFIN, ORFINGER and MONACO, JJ., concur.